UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: February 28, 2013 ITEM 1. SCHEDULE OF INVESTMENTS New York Tax-Free Income Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 94.8% (Cost $55,226,200) New York 84.2% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07/15/43 $1,000,000 1,199,430 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07/01/40 1,000,000 971,970 City of New York, Series D-1 5.000 10/01/36 1,000,000 1,148,830 City of New York, Series E-1 6.250 10/15/28 500,000 622,290 Herkimer County Industrial Development Agency Flots Adult Home, Series A (D) 5.500 03/20/40 955,000 1,064,796 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 1,000,000 1,190,160 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04/01/39 1,500,000 1,791,615 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05/01/33 1,000,000 1,218,510 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11/15/28 1,000,000 1,155,910 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11/15/34 1,750,000 1,980,650 Metropolitan Transportation Authority Transit Revenue, Series E 5.000 11/15/42 1,000,000 1,120,820 Metropolitan Transportation Authority Transit Revenue, Series H 5.000 11/15/42 1,000,000 1,120,820 Monroe County Industrial Development Corp., Series A 5.000 07/01/41 1,000,000 1,120,720 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01/01/16 1,000,000 1,022,500 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10/01/28 1,000,000 851,110 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06/01/23 1,000,000 1,012,480 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11/01/27 1,000,000 1,083,340 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/21 1,000,000 1,106,720 New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06/15/40 1,000,000 1,193,330 New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06/15/20 2,000,000 1,800,000 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06/15/40 1,000,000 1,143,370 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 1,000,000 1,143,950 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 (D) 5.500 01/15/39 1,000,000 1,141,350 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/44 500,000 559,070 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09/15/43 1,000,000 1,108,080 New York Liberty Development Corp. Bank of American Tower, Class 2 5.625 07/15/47 1,000,000 1,151,330 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04/01/17 1,225,000 1,415,696 1 New York Tax-Free Income Fund As of 2-28-13 (Unaudited) Maturity Rate (%) date Par value Value New York (continued) New York State Dormitory Authority General Purpose, Series E 5.000 02/15/35 $1,000,000 $1,162,900 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07/01/39 1,000,000 1,101,210 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05/01/41 1,000,000 1,123,180 New York State Dormitory Authority Orange Regional Medical Center 6.125 12/01/29 750,000 835,478 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/37 1,000,000 1,174,310 New York State Dormitory Authority Rockefeller University, Series A 5.000 07/01/41 1,000,000 1,142,200 New York State Dormitory Authority Series B 5.000 07/01/42 1,500,000 1,721,700 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05/15/15 1,000,000 1,067,280 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 2,000,000 2,381,719 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06/15/34 1,000,000 1,175,810 Niagara Area Development Corp. AMT Covanta Energy Project, Series A 5.250 11/01/42 500,000 523,775 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07/01/29 5,330,000 2,696,021 Onondaga Civic Development Corp. St. Joseph's Hospital Health Center 5.000 07/01/42 1,000,000 1,025,450 Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08/01/31 500,000 501,350 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 1,350,000 1,349,879 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/36 1,000,000 1,184,930 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01/01/21 1,500,000 1,990,500 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04/01/22 2,230,000 1,753,761 Puerto Rico 8.0% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 1,000,000 1,051,960 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07/01/37 500,000 486,810 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08/01/32 2,000,000 2,118,020 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08/01/35 1,000,000 1,046,000 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08/01/38 500,000 531,225 Virgin Islands 1.8% Virgin Islands Public Finance Authority, Series A 6.750 10/01/37 1,000,000 1,173,730 Guam 0.8% Guam Government, Series A 5.750 12/01/34 500,000 559,495 2 New York Tax-Free Income Fund As of 2-28-13 (Unaudited) Short-Term Investments 3.8% (Cost $2,533,000) Par value Value Repurchase Agreement 3.8% Repurchase Agreement with State Street Corp. dated 2-28-13 at 0.010% to be repurchased at $2,533,001 on 3-1-13, collateralized by $1,970,000 U.S. Treasury Bond, 4.625% due 2-15-40 (valued at $2,588,281 including interest) $2,533,000 2,533,000 Total investments (Cost $57,759,200)† 98.6% Other assets and liabilities, net 1.4% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments ACA Financial Guaranty Corp. 3.2% Ambac Financial Group, Inc. 2.7% Federal Housing Administration 1.6% National Public Finance Guarantee Corp. 5.8% State Aid Withholding 1.8% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 2-28-13, the aggregate cost of investment securities for federal income tax purposes was $57,639,433. Net unrealized appreciation aggregated $7,211,107 of which $7,332,452 related to appreciated investment securities and $121,345 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 2-28-13: General Obligation Bonds 4.3% Revenue Bonds Education 16.7% Water & Sewer 11.5% Transportation 8.2% Utilities 7.9% Development 7.8% Health Care 6.9% Airport 5.5% Pollution 2.1% Tobacco 1.5% Other Revenue 22.4% Short-Term Investments & Other 5.2% 3 New York Tax-Free Income Fund As of 2-28-13 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
